Citation Nr: 1509725	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-00 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to more than 48 months of VA education benefits under the Dependents' Educational Assistance Program (DEA or Chapter 35) and the Post-9/11 GI Bill (Chapter 33).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to January 2012.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 Certificate of Eligibility issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The July 2012 Certificate of Eligibility notified the Veteran that she was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill; and, that she had 3 months and 0 days of full-time benefits remaining.  The Veteran disagreed with the allowance of only 3 months remaining for her education benefits.  

In April 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of her testimony is associated with the claims file.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the record, the Veteran received VA Dependents Educational Assistance (DEA) benefits pursuant to the Montgomery GI Bill under 38 U.S.C.A.§ Chapter 35.  To obtain her undergraduate degree, she used 45 months of her DEA benefits.  After the Veteran obtained her undergraduate degree in December 1983 she joined the Army and served on active duty from February 1985 until her discharge in January 2012.  

In June 2012, the Veteran elected to irrevocably apply for Chapter 33 - Post-9/11 GI Bill benefits based on her own years of service.  She was under the impression that she would be entitled to 36 months of Post-9/11 GI Bill benefits based on her own active service.  

A July 2012 Certificate of Eligibility certified that the Veteran was entitled to education benefits under the post-9/11 GI Bill; however, she was informed that she only had 3 months remaining to use the benefit.  The certificate of eligibility did not notify her of why she only had 3 months to use her benefits; however, she reports that someone explained to her on the telephone that she only had 3 months of education benefits because she had already exhausted 45 months of education benefits under her DEA eligibility to obtain her undergraduate degree and that the law provided for a maximum of 48 months, where, as here, her eligibility stems from 2 or more educational assistance programs.  

The Veteran asserts that she is entitled to an additional 33 months of benefits pursuant to the Post-9/11 GI Bill (Chapter 33) under Public Law 112-154.  

During the Board hearing, the Veteran testified that she was awarded VA Vocational Rehabilitation benefits in connection with her law school education since the appeal commenced.  There is no documentation of record concerning these benefits.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA Vocational Rehabilitation folder which the appellant testified is being handled through the Washington, D.C., VA Regional Office.

2.  Thereafter, readjudicate the claim on appeal.  Unless the claim is granted, the Veteran should be furnished an appropriate supplemental statement of the case.  After providing the Veteran an opportunity to respond, the case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




